DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 3, it’s unclear whether the at least one said through hole is the same as the plurality of through holes.
Claim 4 recites the limitation “the inner face” and "the flange" in Lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pollack et al. (U.S. Patent No. 7,696,711).
Regarding Claim 1, Pollack et al. discloses a garbage bin with filter case, including: a barrel 22 (figure 3), having a receiving space and an opening at a top thereof (figure 3); a lid 34 (figure 3), pivotally disposed on the top of the barrel to selectively close the 5opening (figure 3), the lid having a bottom face facing the receiving space when the lid closes the opening of the barrel (figure 3); at least one filter case assembly 38 (figure 3), including a case 38 (figure 3) and a connecting mount (clip 404 connects to; figure 3), the case being fixed to the lid via the connecting mount so that the case is separated from the bottom face of the lid to form a gap between the case 10and the lid (figure 6A), the case enclosing a filter room therein for receiving a filter (figure 6A) and having a plurality of through holes 402 (figure 6A) formed on at least a face opposite to the bottom face of the lid and a face facing the bottom face of the lid (figure 6A), the through holes communicating the filter room (figure 6A).
Regarding Claim 2, Pollack et al. discloses the lid has a flange 15surrounding the bottom face of the lid and extending toward the barrel (Figure 6A), the connecting mount is disposed on an inner face of the flange (figure 6A).
Claim(s) 1, 3-5, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoshino et al. (JP2002104605).
Regarding Claim 1, Hoshino et al. discloses a garbage bin with filter case (Figure 1), including: a barrel 10 (figure 1), having a receiving space and an opening at a top thereof (figure 1); a lid 60 (figure 1), pivotally disposed on the top of the barrel to selectively close the 5opening 63 (figure 1), the lid having a bottom face facing the 
Regarding Claim 3, Hoshino et al. discloses the case includes a case body and a case cover 68/71 (figure 3), the case body is disposed on the connecting mount, the case cover is pivotally disposed 72 (figure 3) on the case body to selectively 20cover a face of the case body away from the bottom face of the lid (figure 3), the filter room is defined between the case body and the case cover (figure 3), each of the case body and the case cover is formed with at least one said through hole 74 (figure 3).
Regarding Claim 4, Hoshino et al. discloses a lifting 6structure arranged between the lid and the barrel at a pivot portion thereof for opening the lid (figure 3), the connecting mount is disposed on the inner face of the flange near the pivoting portion, an end of the lifting structure is connected to the connecting mount (figure 3).
Regarding Claim 5, Hoshino et al. discloses the case further includes a buckle structure 69/73 (figure 3), the buckle structure is arranged between the case body and the case cover so that the case cover is detachably buckled to the case body to close the case body (Figure 3).
Regarding Claim 8, Hoshino et al. discloses each of the through holes is an elongated hole 74 (Figure 3).
Regarding Claim 9, Hoshino et al. discloses each of the through holes is an elongated hole (Figure 3), at least one of the through holes on the case 20body extends to penetrate a lateral face of the case body (figure 3).
Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (U.S. Pub. No. 2004/0265197).
Regarding Claim 1, Lin discloses a garbage bin 100 (Figure 1) with filter case 10 (figure 1), including: a barrel 2 (Figure 1), having a receiving space and an opening at a top thereof (Figure 1); a lid 3 (figure 1), pivotally disposed on the top of the barrel to selectively close the 5opening (Figure 1), the lid having a bottom face facing the receiving space when the lid closes the opening of the barrel (figure 3); at least one filter case assembly 1/10/31 (figure 2), including a case 1/10 (figure 2) and a connecting mount 31 (figure 2), the case being fixed to the lid via the connecting mount so that the case is separated from the bottom face of the lid to form a gap between the case 10and the lid (figure 2), the case enclosing a filter room therein for receiving a filter (figure 2) and having a plurality of through holes 12/13 (figure 2; paragraph 25) formed on at least a face opposite to the bottom face of the lid and a face facing the bottom face of the lid, the through holes communicating the filter room (figure 2).
Regarding Claim 6, Lin discloses the connecting mount 10includes a seat 31 (Figure 2) and a connecting plate 61 (Figure 2), the seat is disposed on the lid, the connecting plate connects the seat and the case therebetween, the connecting plate is separated from the bottom face of the lid (Figure 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pollack et al. (U.S. Patent No. 7,696,711).
Regarding Claim 7, Pollack et al. teaches all the limitations substantially as claimed except for a plurality of said filter case assemblies, the filter case assemblies being spacedly arranged 15along the flange of the lid.  However, it would have been an obvious matter of design choice to Pollack et al. to have multiple filter case assemblies since applicant has not disclosed that having multiple filter case assemblies solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Furthermore, absent a teaching as to criticality of a plurality of filter case assemblies, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. Clapp, 227 USPQ at 973.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.   A general allegation that the claims 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430.  The examiner can normally be reached on Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE JR can be reached on (571)272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/ELIZABETH J VOLZ/Examiner, Art Unit 3733